Order filed October 20, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00112-CV
                                    ____________

           AIDAH MUSTAPHA and GIBRILL MUSTAPHA, Appellants

                                             V.

                              HSBC BANK, USA, Appellee


                 On Appeal from the County Civil Court at Law No. 4
                               Harris County, Texas
                           Trial Court Cause No. 968686


                                        ORDER

       Appellants’ brief was due April 18, 2011. No brief or motion for extension of time
was filed. Accordingly, on May 5, 2011, this court ordered appellants to file a brief by
June 3, 2011, or the appeal would be dismissed for want of prosecution. On June 2, 2011,
appellants requested and were granted an extension of time to file the brief until August 2,
2011. On July 29, 2011, appellants requested a further extension of time. The extension
was granted until October 3, 2011, with a notation that no further extensions of time will be
granted. No brief or motion for further extension has been filed.
       Unless appellants file a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before October 31, 2011, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM




                                             2